Citation Nr: 1515654	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  07-20 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1993.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  In an October 2005 rating decision, the RO, in pertinent part, denied the claims for service connection for bilateral hearing loss and PTSD.  In an April 2008 rating decision, the RO denied the claim for service connection for tinnitus.  In a January 2009 rating decision, the RO denied the claims for service connection for a major depressive disorder and erectile dysfunction.

In June 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the record.

In September 2010, the Board recharacterized the Veteran's multiple mental health issues as a single issue for service connection for an acquired psychiatric disorder, to include depression and PTSD.  At that time, the Board remanded the claims to the Appeals Management Center (AMC) for additional development.  Likewise, in December 2013, the Board remanded the claims to the AMC for further development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in VBMS and Virtual VA reveals pertinent VA treatment notes that were reviewed by the RO in connection with a September 2014 Supplemental Statement of the Case (SSOC). The remaining documents are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  

As noted in the previous remand, in December 2007, the Veteran filed a petition to reopen his claims for service connection for blood contamination and chemical exposure.  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service and has not been shown to be causally related to service, nor did an organic disease of the nervous system manifest within one year of separation from active service.

2.  Tinnitus did not manifest during service and has not been shown to be causally related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2002; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in March 2005 prior to the initial decision on the claim for service connection for bilateral hearing loss in October 2005.  The letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  Subsequent to the rating decision, the RO sent a letter in June 2006 that explained how disability ratings and effective dates are determined.  The Board notes that the case was readjudicated by the RO in a July 2007 statement of the case; therefore, there is no timing error with respect to the claim for service connection for bilateral hearing loss in this case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

In this case, the RO provided the Veteran with notice in January 2008 prior to the initial decision on the claim for service connection for tinnitus in April 2008.  The letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  In addition, the letter explained how disability ratings and effective dates are determined.  Therefore, the timing requirement of the notice as set forth in Pelegrini for these issues have been met and to decide the appeal would not be prejudicial to the claimant.  The letters provided all required substantive notice.  Therefore, the duty to notify has been met.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in July 2005 and November 2010.  

In addition, in compliance with the Board's December 2013 remand directives, an April 2014 VA addendum opinion was provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2014 VA addendum opinion is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on previous examination findings, and it fully addresses the criteria that is relevant to making a determination in this case.  The VA examiner provided a medical opinion with regard to claims, as was requested by the Board in the December 2013 remand.  Thereafter, the Veteran's claims were readjudicated in a September 2014 SSOC.  As such, there was compliance with all of the remand directives were complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  

Moreover, as previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned Acting Veterans Law Judge in June 2010.  The undersigned clearly set forth the issues to be discussed, and the hearing focused on the elements necessary to substantiate the claims.  Questions were asked regarding the Veteran's noise exposure and symptoms in service and the progression of the disorders since service.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

In this case, the Veteran contends that his current bilateral hearing loss and tinnitus disabilities began in service as a result of exposure to hazardous noise levels from firing weapons without proper hearing protection.  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not listed as a chronic disease in the regulation; however, organic diseases of the nervous system, such as sensorineural hearing loss, are listed as chronic diseases in the regulation.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331.

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Service treatment records show that the Veteran did not complain of a disease or injury affecting his ears in service.  

In a February 1990 enlistment examination report, a normal clinical evaluation of the ears was noted.  An audiogram showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
40
60
LEFT
10
0
10
5
30
50

In a February 1990 enlistment report of medical history, the Veteran denied any ear, nose, or throat trouble; and hearing loss.

An August 1990 audiogram showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
5
15
50
55
LEFT
5
5
5
10
25
45

A July 1991 audiogram showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
10
5
20
50
60
LEFT
10
5
5
10
30
40

An April 1992 audiogram showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
20
45
75
LEFT
10
5
10
15
30
50

During the July 2005 VA examination, the Veteran reported that he was exposed to "big guns" and vehicle noise during service.  He denied any civilian occupational or recreational noise exposure.  He complained of hearing loss, but he denied any tinnitus at that time.   An audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
35
30
15
65
60
43
LEFT
35
25
30
55
55
41

Speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.  The examiner noted that the audiogram showed mild sensorineural hearing loss at 500 to 1000 Hertz, hearing within normal limits at 2000 Hertz, and moderately severe sensorineural hearing loss at 3000 to 4000 Hertz in the right ear; and mild sensorineural hearing loss at 500 Hertz, hearing within normal limits at 1000 Hertz, mild sensorineural hearing loss at 2000 Hertz, and moderately severe sensorineural hearing loss at 3000 to 4000 Hertz in the left ear.  

In a January 2008 statement, the Veteran reported that he experienced constant tinnitus.

During the June 2010 hearing, the Veteran testified that he first noticed his hearing loss and tinnitus a couple of years after service. 

During a November 2010 VA examination, the Veteran reported military exposure to gunfire, explosions, vehicle noise, and missiles.  He was unable to report the time of onset for his current complaints of tinnitus.  An audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
15
15
20
50
60
36
LEFT
10
15
30
45
50
35

Speech recognition scores were 100 percent in both ears.  The examiner reported that the audiogram showed hearing within normal limits from 500 to 1000 Hertz and sloping to moderately severe sensorineural hearing loss from 3000 to 4000 Hertz in both ears.  She opined that the Veteran's hearing loss and tinnitus were less likely as not related to military service.  She stated that the Veteran's hearing loss preexisted service and no significant threshold shifts were noted.

In an April 2014 VA addendum opinion, another VA audiologist noted that an in-service audiogram dated in 1990 showed right ear thresholds within normal limits from 250 to 3000 Hertz and moderate high frequency hearing loss from 4000 to 6000 Hertz, and left ear thresholds within normal limits from 250 to 3000 Hertz with mild to moderate high frequency loss from 4000 to 6000 Hertz.  She noted that another in-service audiogram dated in 1992 showed no significant shift in threshold from the 1990 audiogram.  Further, she indicated that there were no complaints of tinnitus in the service treatment notes.  She explained that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss or tinnitus can develop much later in one's lifetime, long after the cessation of noise exposure.  She noted that, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occur.  Therefore, she opined that the Veteran's hearing loss and tinnitus were not the result of or were not aggravated by military noise exposure. 

As an initial matter, based on a review of the evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  As shown above, the Veteran currently has hearing loss at a level that is considered disabling for VA purposes, and he has reported the presence of and has been diagnosed with tinnitus.  Furthermore, he has alleged that he was exposed to noise from his service.  His description of the noise exposure is consistent with the circumstances of his service.  Therefore, the evidence satisfies two of the three elements needed for service connection for each disability.  Thus, the remaining question is whether the Veteran's currently diagnosed bilateral hearing loss and/or tinnitus is related to service, and the Board will confine this analysis to a discussion of that evidence.

The Board notes that neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken throughout active service were essentially normal, and the Veteran denied having any history of ear trouble during that time period.  While the Veteran now states that his hearing loss began in service, the pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  Moreover, the Veteran testified that he did not experience hearing loss and tinnitus for years after service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

In addition, the relevant opinions of record are those of the Veteran, provided in various written statements and his hearing testimony, and those of the VA examiners dated in November 2010 and April 2014.  For the reasons discussed below, the Board finds that the VA opinions are the most probative of record.  Because they weigh against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the April 2014 VA examiner's opinion is adequate and the most probative evidence of record on this matter.  The examiner reviewed and detailed the relevant evidence in the claims file.  She concluded that the Veteran's current hearing loss and tinnitus were not causally or etiologically related to his military service, including noise exposure.

The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the April 2014 VA medical opinion outweighs the general assertions of the Veteran.  In this regard, the Board notes that the VA examiner has training, knowledge, and expertise.  She reviewed the evidence of record, including the Veteran's own lay statements, and relied on her expertise in rendering her opinion supported by rationale.  Therefore, the Board finds that the April 2014 opinion is more probative than the Veteran's lay statements.

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service is that provided by the VA examiner in April 2014, which weighs against the claims.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Pursuant to the Board's December 2013 remand directives, the Veteran was scheduled for a VA psychiatric examination in May 2014; however, he failed to report to the examination.  In an April 2014 report of contact, the AMC contacted the Dallas VA Medical Center (VAMC) to determine why the Veteran's May 2014 VA psychiatric examination was cancelled.  An employee at the VAMC informed the AMC that the Veteran was an employee at the VAMC and that he would have to be scheduled for a VA examination at another facility.  It does not appear that another VA psychiatric examination was scheduled.  Therefore, on remand, the Veteran should be scheduled for a VA psychiatric examination at a facility other than the Dallas VAMC.

With respect to the claim for service connection for erectile dysfunction, it is inextricably intertwined with the acquired psychiatric disorder being remanded.  The Veteran has claimed that his erectile dysfunction is a result of his acquired psychiatric disorder.  Accordingly, adjudication of the claim for service connection for erectile dysfunction must be deferred pending the adjudication of the claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Additionally, on remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder and/or erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completion of the foregoing development, the 
AOJ should schedule the Veteran for a VA psychiatric examination in connection with his claim for an acquired psychiatric disorder, to include depression and PTSD, at a facility other than the Dallas VAMC.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the Veteran's own assertions, and a copy of this REMAND.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder, to include depression and PTSD, that manifested in service or that is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


